                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  NO. 5:19-CR-00394-D


    UNITED STATES OF AMERICA

                    v.

    DWIGHT DEWEY BRISTOL, JR.


                                   ORDER OF FORFEITURE

           WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

    defendant on August 17, 2020, and the defendant's guilty plea to offenses in violation

    of 21 U.S.C. § 841(a)(l), and 18 U.S.C. § 924(c)(l)(A), the Court finds that the

    following property is hereby forfeitable pursuant to 21 U.S.C. § 853 and 18 U.S.C. §

<   924(d), to wit:

           (a)     A .380 caliber Smith & Wesson model M&P Bodyguard handgun bearing

    serial number KDF7369 and any and all ammunition.

          AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

    United States is now entitled to possession of said personal property, pursuant to

    Fed. R. Crim. P. 32.2(b)(3).

           It is hereby ORDERED, ADJUDGED and DECREED:

           1.      That based upon the Memorandum of Plea Agreement, all of the

    Defendant's interest in the identified personal property listed herein are herewith

    forfeited to the United States for disposition according to law, including destruction.


                                               1



                Case 5:19-cr-00394-D Document 55 Filed 12/01/20 Page 1 of 2
       2.      That upon sentencing ·and issuance of the Judgment and Commitment

 Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

 Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P .

. 32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

 final as to the defendant upon entry.

       SO ORDERED, this _I_ day of t>RU " l . ~         , 2020.




                                         J Es c. DEVER III
                                         United States District Judge




                                           2



            Case 5:19-cr-00394-D Document 55 Filed 12/01/20 Page 2 of 2
